Per Curiam.

When an attorney has been disciplined in another state, Gov. Bar R. V(11)(F)(4)(a)(ii) requires us to impose an identical or comparable discipline unless the disciplined attorney shows by clear and convincing evidence that “the misconduct established warrants substantially different discipline in Ohio.” Disciplinary Counsel v. Hine (1997), 80 Ohio St.3d 448, 449, 687 N.E.2d 420, 421. Respondent has not done so. “New Jersey disbarment is final.” In the Matter of Valentin (1997), 147 N.J. 499, 505, 688 A.2d 602, 605. Therefore, respondent is disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.